Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
	At  line 5, which element should generate the first set of bits (so that such a first set of bits can be received by the first decoder)?
	Throughout the claim, what is the interrelationship(s) between the bit flipping circuit and the syndrome decoder (which comprising a first and a second decoders)?
	Due to lack of interrelationship, what is the purpose for claiming the “bit flipping circuit” (at line 2) besides just coupling with the syndrome decoder?
	Due to the confusion above, what data/bits does the “bit flipping (or inverting) circuit” invert in order to generate any of inverted syndrome bits (at line 6), a combination thereof (which including inverted syndrome bits) (at line 7), and inverted version of the first set of bits (at line 9)?
	Throughout the claim, what is the purpose for the first decoder and the second decoder after receiving the first set of bits (at lines 5-7) and the second set of bits (at lines 8-9), respectively?

Claim 3:
	Again, what is the purpose for the third decoder to receiving a third set of bits?

Claim 8:
	Due to the confusions and lack of details in claim 2 (see rejection above), where is “an output of the syndrome decoder” coming from?  How and when can the syndrome decoder generate any output?  

Claim 9:
	At line 5, the phrase “or a combination thereof” is confusing and cannot be understood.  (a) What combination should it be?  (b) Should the inverter couple with the NOR logic gate or a combination thereof?

Claim 10:
	Throughout the claim, what is the purpose for the first decoder and the second decoder after receiving the first set of bits (at lines 2-4) and the second set of bits (at lines 5-6), respectively?
	Due to the confusing above, how and when can the syndrome decoder obtain “an output” (at line 8) (even though the phrase “the output … based at least in part on the first of bits or second set of bits” is recited at lines 8-9)?  In other words, there are some essential step(s) is/are missing from the first decoder and/or the second decoder in order for the syndrome decoder to generate/obtain an output.

Claim 12:
	Again, at line 5, the phrase “the output of the syndrome decoder is based at least in part of the third set of bits” is unclear.  How can the syndrome decoder carry out such an output after the third decoder receiving the third set of bits?  In other words, what performance does the third decoder perform with the received third set of bits in order to generate/obtain the output?

Claim 16:
	Throughout the claim, what is the purpose for the first decoder and the second decoder after receiving the first set of bits (at lines 7-9) and the second set of bits (at lines 10-11), respectively?
	Due to the confusing above, how and when can the syndrome decoder obtain “an output” (at line 13) (even though the phrase “the output … based at least in part on the first of bits or second set of bits” is recited at lines 13-14)?  In other words, there are some essential step(s) is/are missing from the first decoder and/or the second decoder in order for the syndrome decoder to generate/obtain an output.
Claim 18:
	Again, at lines 5-6, the phrase “the output of the syndrome decoder is based at least in part of the third set of bits” is unclear.  How can the syndrome decoder carry out such an output after the third decoder receiving the third set of bits?  In other words, what performance does the third decoder perform with the received third set of bits in order to obtain/generate the output?

Claims 4-7, 9, 11, 13-15, 17 and 19-21:
	These claims are rejected because they depend on claims 2, 10, 12, 16 and 18, and contain the same problems of indefiniteness.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2016/0335160 – Zhang – Memory device with speculated bit flip threshold.
b. US 10,263,645 – Jung et al. – Error correction and decoding.
c. US 2018/0191377 – Wang – Decoding method and related apparatus.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111